Exhibit 10.38
Vanda Pharmaceuticals Inc.
Employment Agreement
     This Employment Agreement (this “Agreement”) was entered into as of
December 13, 2010, by and between James Kelly (the “Executive”) and Vanda
Pharmaceuticals Inc., a Delaware corporation (the “Company”).
     1. Duties and Scope of Employment.
          (a) Position. For the term of his employment under this Agreement
(“Employment”), the Company agrees to employ the Executive in the position of
Senior Vice President, Chief Financial Officer, Treasurer and Secretary. The
Executive shall be subject to the supervision of, and shall have such authority
as is delegated to him by, the Company’s Chief Executive Officer. The Executive
hereby accepts such employment and agrees to undertake the duties and
responsibilities normally inherent in such position and such other duties and
responsibilities as the Company’s Board of Directors (the “Board”) shall from
time to time reasonably assign to him.
          (b) Obligations to the Company. During the term of his Employment, the
Executive shall devote his full business efforts and time to the Company. During
the term of his Employment, without the prior written approval of the Board, the
Executive shall not render services in any capacity to any other person or
entity and shall not act as a sole proprietor or partner of any other person or
entity or as a shareholder owning more than five percent of the stock of any
other corporation. The Executive shall comply with the Company’s policies and
rules, as they may be in effect from time to time during the term of his
Employment.
          (c) No Conflicting Obligations. The Executive represents and warrants
to the Company that he is under no obligations or commitments, whether
contractual or otherwise, that are inconsistent with his obligations under this
Agreement. The Executive represents and warrants that he will not use or
disclose, in connection with his Employment, any trade secrets or other
proprietary information or intellectual property in which the Executive or any
other person has any right, title or interest and that his Employment as
contemplated by this Agreement will not infringe or violate the rights of any
other person or entity. The Executive represents and warrants to the Company
that he has returned all property and confidential information belonging to any
prior employers.
     2. Cash and Incentive Compensation.
     (a) Salary. The Company shall pay the Executive as compensation for his
services a base salary at a gross annual rate of not less than $285,000. Such
salary shall be payable in accordance with the Company’s standard payroll
procedures. (The annual compensation specified in this Subsection (a), together
with any increases in such compensation that the Company may grant from time to
time, is referred to in this Agreement as “Base Compensation.”)

 



--------------------------------------------------------------------------------



 



          (b) Incentive Bonuses. The Executive shall be eligible for an annual
incentive bonus with a target amount equal to 40% of his Base Compensation (the
“Annual Target Bonus”). Such bonus (if any) shall be awarded based on objective
or subjective criteria established in advance by the Board. Any bonus for the
fiscal year in which Executive’s employment begins shall be prorated, based on
the number of days Executive is employed by the Company during that fiscal year.
Any incentive bonus for a fiscal year shall in no event be paid later than 21/2
months after the close of such fiscal year. Except as provided in Section 6,
such bonus shall be paid only if Executive is employed by the Company at the
time of payment. The determinations of the Board with respect to such bonus
shall be final and binding.
          (c) Stock Options. On the date of this Agreement, the Company shall
grant the Executive a nonstatutory stock option to purchase 150,000 shares of
the Company’s Common Stock (the “Option”). The per-share exercise price of the
Option shall be equal to the fair market value of one share of the Company’s
Common Stock on the date of grant. The maximum term of the Option shall be
10 years, subject to earlier expiration in the event of the termination of the
Executive’s service with the Company. The grant of the Option shall be subject
to the terms and conditions set forth in the Vanda Pharmaceuticals Inc. 2006
Equity Incentive Plan and in the Company’s standard form of Stock Option
Agreement. The Option will become exercisable with respect to 25% of the shares
on the first anniversary of the date of this Agreement and with respect to the
remaining 75% of the shares in equal monthly installments over the next 3 years
of continuous service thereafter. The Option shall become exercisable in full if
(i) the Company is subject to a Change in Control before the Executive’s service
with the Company terminates and (ii) the Executive is subject to an Involuntary
Termination within 24 months after such Change in Control. In addition,
Section 6(d) shall apply to the Option.
          (d) Restricted Stock Units. On the date of this Agreement, the Company
shall grant the Executive restricted stock units covering 50,000 shares of the
Company’s Common Stock (the “RSU Award”). The grant of the RSU Award shall be
subject to the terms and conditions set form in the Vanda Pharmaceuticals Inc.
2006 Equity Incentive Plan and in the Company’s standard form of Restricted
Stock Unit Award Agreement. The RSU Award will vest with respect to 25% of the
shares on January 1, 2012, an additional 25% of the shares on January 1, 2013,
an additional 25% of the shares on January 1, 2014, and the final 25% of the
shares on January 1, 2015, provided that Executive’s remains in continuous
service with the Company on each applicable vesting date. The RSU Award shall
vest in full if (i) the Company is subject to a Change in Control before the
Executive’s service with the Company terminates and (ii)the Executive is subject
to an Involuntary Termination within 24 months after such Change in Control.
     3. Vacation and Employee Benefits. During the term of his Employment, the
Executive shall be eligible for 20 paid vacation days each year in accordance
with the Company’s standard policy for similarly situated employees, as it may
be amended from time to time. During the term of his Employment, the Executive
shall be eligible to participate in any employee benefit plans maintained by the
Company for similarly situated employees, subject in each case to the generally
applicable terms and conditions of the plan in question and to the
determinations of any person or committee administering such plan.

2



--------------------------------------------------------------------------------



 



     4. Business Expenses. During the term of his Employment, the Executive
shall be authorized to incur necessary and reasonable travel, entertainment and
other business expenses in connection with his duties hereunder. The Company
shall reimburse the Executive for such expenses upon presentation of an itemized
account and appropriate supporting documentation, all in accordance with the
Company’s generally applicable policies. Any reimbursement shall (a) be paid
promptly but not later than the last day of the calendar year following the year
in which the expense was incurred, (b) not be affected by any other expenses
that are eligible for reimbursement in any calendar year and (c) not be subject
to liquidation or exchange for another benefit.
     5. Term of Employment.
          (a) Basic Rule. The Company agrees to continue the Executive’s
Employment, and the Executive agrees to remain in Employment with the Company,
from the date of this Agreement until the date when the Executive’s Employment
terminates pursuant to Subsection (b) below. The Executive’s Employment with the
Company shall be “at will,” meaning that either the Executive or the Company may
terminate the Executive’s Employment at any time, with or without Cause. Any
contrary representations which may have been made to the Executive shall be
superseded by this Agreement. This Agreement shall constitute the full and
complete agreement between the Executive and the Company on the “at will” nature
of the Executive’s Employment, which may only be changed in an express written
agreement signed by the Executive and a duly authorized officer of the Company
(other than the Executive).
          (b) Termination. The Company may terminate the Executive’s Employment
at any time and for any reason (or no reason), and with or without Cause, by
giving the Executive notice in writing. The Executive may terminate his
Employment by giving the Company 14 days’ advance notice in writing. The
Executive’s Employment shall terminate automatically in the event of his death.
          (c) Rights Upon Termination. Except as expressly provided in
Section 6, upon the termination of the Executive’s Employment pursuant to this
Section 5, the Executive shall only be entitled to the compensation, benefits
and reimbursements described in Sections 2, 3 and 4 for the period preceding the
effective date of the termination. The payments under this Agreement shall fully
discharge all responsibilities of the Company to the Executive.
          (d) Termination of Agreement. This Agreement shall terminate when all
obligations of the parties hereunder have been satisfied. The termination of
this Agreement shall not limit or otherwise affect any of the Executive’s
obligations under Section 7.
     6. Termination Benefits.
          (a) General Release. Any other provision of this Agreement
notwithstanding, Subsections (b), (c) and (d) below shall not apply unless a
general release of all known and unknown claims that the Executive may then have
against the Company or persons affiliated with the Company becomes effective by
the Release Deadline (as defined below), (ii) has agreed not to prosecute any
legal action or other proceeding based upon any of such

3



--------------------------------------------------------------------------------



 



claims and (iii) has returned all property of the Company in the Executive’s
possession. The release shall be in a form prescribed by the Company, without
alterations, and must become effective on or before the 60th day following the
Executive’s Separation (the “Release Deadline”).
          (b) Severance Pay. If, during the term of this Agreement, a Separation
occurs because the Company terminates the Executive’s Employment for any reason
other than Cause or Permanent Disability, or because the Executive terminates
his Employment within six months after a condition constituting Good Reason
arises, then the Company shall pay the Executive both of the following:
     (i) Base Compensation. His Base Compensation for a period of 12 months
following the Separation (the “Continuation Period”). Such Base Compensation
shall be paid at the rate in effect at the time of the Separation and in
accordance with the Company’s standard payroll procedures. The salary
continuation payments shall commence on the Company’s next regularly scheduled
payroll that occurs following the Release Deadline, and the first payment will
include amounts that would have been paid between the Separation date and the
first payment date but for the obligation to deliver an effective release of
claims.
     (ii) Target Bonus. An amount equal to his Annual Target Bonus at the rate
in effect at the time of the Separation. Such amount shall be payable in a lump
sum on the Company’s next regularly scheduled payroll that occurs following the
Release Deadline.
          (c) Health Insurance. If Subsection (b) above applies, and if the
Executive elects to continue his health insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) following the
Separation, then the Company shall pay the Executive’s monthly premium under
COBRA until the earliest of (i) the close of the Continuation Period, (ii) the
expiration of the Executive’s continuation coverage under COBRA and (iii) the
date when the Executive is offered substantially equivalent health insurance
coverage in connection with new employment or self-employment.
          (d) Options. If, during the term of this Agreement, a Separation
occurs because the Company terminates the Executive’s Employment for any reason
other than Cause or Permanent Disability, then (i) the vested portion of the
shares of the Company’s Common Stock subject to all options held by the
Executive at the time of his Separation shall be determined by adding three
months to the actual period of service that he has completed with the Company
and (ii) such options shall be exercisable for six months after the Executive’s
Separation.
     7. Non-Solicitation, Non-Disclosure and Non-Competition. The Executive has
entered into a Proprietary Information and Inventions Agreement with the
Company, which agreement is incorporated herein by reference.

4



--------------------------------------------------------------------------------



 



     8. Successors.
          (a) Company’s Successors. This Agreement shall be binding upon any
successor (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which becomes bound by this Agreement.
          (b) Executive’s Successors. This Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
     9. Definitions. For all purposes under this Agreement:
          “Cause” shall mean:
          (a) An unauthorized use or disclosure by the Executive of the
Company’s confidential information or trade secrets, which use or disclosure
causes material harm to the Company;
          (b) A material breach by the Executive of any agreement between the
Executive and the Company;
          (c) A material failure by the Executive to comply with the Company’s
written policies or rules;
          (d) The Executive’s conviction of, or plea of “guilty” or “no contest”
to, a felony under the laws of the United States or any State thereof;
          (e) The Executive’s gross negligence or willful misconduct;
          (f) A continuing failure by the Executive to perform assigned duties
after receiving written notification of such failure from the Board; or
          (g) A failure by the Executive to cooperate in good faith with a
governmental or internal investigation of the Company or its directors, officers
or employees, if the Company has requested the Executive’s cooperation.
          “Change in Control” shall mean:
          (a) The consummation of a merger or consolidation of the Company with
or into another entity or any other corporate reorganization, if persons who
were not stockholders of the Company immediately prior to such merger,
consolidation or other reorganization own immediately after such merger,
consolidation or other reorganization 50% or more of the voting power of the
outstanding securities of each of (i) the continuing or surviving entity and
(ii) any direct or indirect parent corporation of such continuing or surviving
entity;

5



--------------------------------------------------------------------------------



 



          (b) The sale, transfer or other disposition of all or substantially
all of the Company’s assets;
          (c) A change in the composition of the Board, as a result of which
fewer than 50% of the incumbent directors are directors who either:
     (i) Had been directors of the Company on the date 24 months prior to the
date of such change in the composition of the Board (the “Original Directors”);
or
     (ii) Were appointed to the Board, or nominated for election to the Board,
with the affirmative votes of at least a majority of the aggregate of (A) the
Original Directors who were in office at the time of their appointment or
nomination and (B) the directors whose appointment or nomination was previously
approved in a manner consistent with this Paragraph (ii); or
          (d) Any transaction as a result of which any person is the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), directly or indirectly, of securities of the
Company representing at least 50% of the total voting power represented by the
Company’s then outstanding voting securities. For purposes of this Subsection
(d), the term “person” shall have the same meaning as when used in Sections
13(d) and 14(d) of the Exchange Act but shall exclude (i) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or of
a parent or subsidiary of the Company and (ii) a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the Common Stock of the Company.
          A transaction shall not constitute a Change in Control if its sole
purpose is to change the State of the Company’s incorporation or to create a
holding company that will be owned in substantially the same proportions by the
persons who held the Company’s securities immediately before such transaction.
          “Code” shall mean the Internal Revenue Code of 1986, as amended.
          “Good Reason” shall mean (i) a change in the Executive’s position with
the Company that materially reduces his level of authority or responsibility,
(ii) a material reduction in his Base Compensation or (iii) receipt of notice
that his principal workplace will be relocated by more than 30 miles. A
condition shall not be considered “Good Reason” unless the Executive gives the
Company written notice of such condition within 90 days after the initial
existence of such condition and the Company fails to remedy such condition
within 30 days after receiving the Executive’s written notice.
          “Involuntary Termination” shall mean a Separation resulting from
either (i) the Executive’s involuntary discharge by the Company for reasons
other than Cause or (ii) the Executive’s voluntary resignation for Good Reason.

6



--------------------------------------------------------------------------------



 



          “Permanent Disability” shall mean the Executive’s inability to perform
the essential functions of the Executive’s position, with or without reasonable
accommodation, for a period of at least 120 consecutive days because of a
physical or mental impairment.
          “Separation” shall mean a “separation from service,” as defined in the
regulations under Section 409A of the Code,
     10. Miscellaneous Provisions.
          (a) Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by overnight courier, U.S. registered or
certified mail, return receipt requested and postage prepaid. In the case of the
Executive, mailed notices shall be addressed to him at the home address that he
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.
          (b) Modifications and Waivers. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by the Executive and by an authorized officer of
the Company (other than the Executive). No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.
          (c) Whole Agreement. No other agreements, representations or
understandings (whether oral or written and whether express or implied) which
are not expressly set forth in this Agreement have been made or entered into by
either party with respect to the subject matter hereof. This Agreement and the
Proprietary Information and Inventions Agreement contain the entire
understanding of the parties with respect to the subject matter hereof.
          (d) Tax Matters. All payments made under this Agreement shall be
subject to reduction to reflect taxes or other charges required to be withheld
by law. For purposes of Section 409A of the Code, each periodic salary
continuation payment under Section 6(b)(i) is hereby designated as a separate
payment. If the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code and the regulations
thereunder at the time of his Separation, then:
     (i) Any salary continuation payments under Section 6(b)(i), to the extent
not exempt from Section 409A of the Code, shall commence with the Company’s
first regularly scheduled payroll that occurs during the seventh month after the
Executive’s Separation and, once such payments commence, any amounts accrued
from the Separation date shall be paid in a lump sum on the first payment date;
and

7



--------------------------------------------------------------------------------



 



     (ii) Any lump-sum payment under Section 6(b)(ii), to the extent not exempt
from Section 409A of the Code, shall be made with the Company’s first regularly
scheduled payroll that occurs during the seventh month after the Executive’s
Separation.
The Company shall not have a duty to design its compensation policies in a
manner that minimizes the Executive’s tax liabilities, and the Executive shall
not make any claim against the Company or the Board related to tax liabilities
arising from the Executive’s compensation.
          (e) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Maryland (except its provisions governing the choice of law).
          (f) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.
          (g) No Assignment. This Agreement and all rights and obligations of
the Executive hereunder are personal to the Executive and may not be transferred
or assigned by the Executive at any time. The Company may assign its rights
under this Agreement to any entity that assumes the Company’s obligations
hereunder in connection with any sale or transfer of all or a substantial
portion of the Company’s assets to such entity.
          (h) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the date first written
above.

                  /s/ James Kelly       James Kelly           

            Vanda Pharmaceuticals Inc.
      By                 Title:        

9